DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ushida et al. (US 2019/0097503 A1).
RE claim 10, Ushida teaches a rotor 1 for a rotary electric machine (Figs.1-3 and ¶ 23), the rotor provided with a cylindrical rotor core 2 (formed by stacking annular plate 3) that is configured by stacking electromagnetic steel plates 3 in an axial direction (see ¶ 27) and that has a plurality of magnet insertion holes 3a, and provided with a plurality of permanent magnets 4 that are inserted in the magnet insertion holes 3a, and 
[AltContent: textbox (Facing surface portion (FP))]
[AltContent: arrow][AltContent: textbox (S2	)][AltContent: textbox (S1)]
[AltContent: textbox (CP2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Corner portion (CP))][AltContent: textbox (C1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    725
    730
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ushida in view of Kondou et al. (US 2014/0159532 A1).
RE claim 13/10, Ushida has been discussed above. Ushida does not teach a chamfer larger than a chamfer formed in the other corner portion is formed in the specific corner portion of the permanent magnet.
Kondou teaches a chamfer larger than a chamfer formed in the other corner portion is formed in the specific corner portion of the permanent magnet 60 (Fig.16). As a result, demagnetization in the pole end portions of the outer magnets 60 is minimized (¶ 144).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ushida in view of Yabe et al. (US 2011/0193439 A1).
RE claim 16/10, Ushida has been discussed above. Ushida does not teach the specific facing surface portion of the magnet insertion hole is formed so as to be a shape recessed toward a direction away from the permanent magnet compared to the other facing surface portion.
Yabe teaches the specific facing surface portion 2a of the magnet insertion hole 2 is formed so as to be a shape recessed toward a direction away from the permanent magnet 4 compared to the other facing surface portion 2c (Fig.11). In this way, the flux barrier 2d is reduced, thereby improving the permeance of the magnetic path of the permanent magnet, the magnetic force of the permanent magnet, and the resistance to demagnetization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ushida by having the specific facing surface portion of the magnet insertion hole is formed so as to be a shape recessed toward a direction away from the permanent magnet compared to the other facing surface portion, as taught by Yabe, for the same reasons as discussed above.
Allowable Subject Matter
Claims 11, 12, 14, 15 and 17- 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 11/10, the prior-art does not teach, inter alia, the clearance is a space formed between the corner portion and the facing surface portion, and when there is another disposed member between the corner portion and the facing surface portion, the clearance is a space formed in a part excluding the disposed member, between the corner portion and the facing surface portion.
Claims 12, 14, 15, 17, 18, 20, 21, 23, 24, 26, 27 and 29 are allowable for their dependency on claim 11.
RE claim 19/10, the prior-art does not teach, inter alia, a length in the axial direction of a region in which a clearance between the specific corner portion and the specific facing surface portion is formed to be larger than a clearance between the other corner portion and the other facing surface portion, is equal to or more than a length in the axial direction of the axial joint region.
RE claim 22/10, the prior-art does not teach, inter alia, a cross-sectional shape of the permanent magnet orthogonal to the axial direction is a rectangular shape, and the permanent magnet is disposed in the rotor core so that an outer peripheral side surface portion that is one surface facing the outer peripheral surface of the rotor core among the four side surface portions extends along the circumferential direction, and among the corner portions formed in a part in which the outer peripheral side surface portion, other side surface portions adjacent to the outer peripheral side surface portion, and the 
RE claim 25/10, the prior-art does not teach, inter alia, a cross-sectional shape of the permanent magnet orthogonal to the axial direction is a rectangular shape, and the permanent magnet is disposed in the rotor core so that a pair of the permanent magnets is disposed in a V-shape such that a distance between the permanent magnets is reduced as the permanent magnets extend toward the radial inner side when seen in the axial direction, and all of the corner portions that each face a positioning portion formed in the magnet insertion hole and which positions the permanent magnet, that overlap with the axial joint region when seen in the radial direction, and that face the outer peripheral surface of the rotor core are set as the specific corner portion.
RE claim 28/10, the prior-art does not teach, inter alia, one magnetic pole is configured of at least one permanent magnet and a plurality of magnetic poles are arranged along the circumferential direction, and the melted joint portion is formed in a partial region of the inner peripheral surface of the rotor core in the circumferential direction, and is disposed between two magnetic poles that are adjacent in the circumferential direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834